                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

In re:                                        )   Chapter 11
                                              )
W.R. Grace & Co., et.al.,                     )   Case No. 01-1139 (KG)
                                              )
                                              )   (Jointly Administered)
               Reorganized Debtors.           )
                                              )
Barbara Hunt, Personal Representative         )
for the Estate of Robert J. Hunt, deceased,   )
and Sue C. O’Neill,                           )
                                              )
               Plaintiffs,                    )   Adv. Pro. No. 18-50402 (KG)
                                              )
         v.                                   )
                                              )
Maryland Casualty Company,                    )
                                              )
               Defendant.                     )

                                       STATUS REPORT

         The plaintiffs commenced this adversary proceeding seeking a declaratory judgment

 against Maryland Casualty Company (“MCC”) that their Montana state law claims against

 MCC may proceed without violating the channeling injunction in the confirmed chapter 11

 plan filed by W.R. Grace & Co., et al. (the “Injunction”). MCC has moved to dismiss the

 adversary complaint. The issues in this adversary proceeding are similar to those raised by

 MCC in its Motion to Enforce the Permanent Channeling Injunction and for Sanctions filed

 by MCC in the main bankruptcy case (Docket No. 32999) (the “Roberts Motion”). On June

 27, 2018, the Court entered an Order staying this adversary proceeding and the Roberts

 Motion pending a decision of the Third Circuit Court of Appeals (the “Third Circuit”) in an

 appeal from this Court’s decision in Continental Casualty Company, et al. v. Jeremy B. Carr,

 et al., Adv. Proc. No. 15-50766 (the “CNA Action”). The Third Circuit issued its decision on
August 14, 2018, vacating this Court’s decision in the CNA Action and remanding for further

proceedings.

      By Order dated August 16, 2018, the Court invited the parties to the Roberts Motion to

submit letters addressing the effect of the Third Circuit’s decision. The plaintiffs attach hereto

the letter they submitted which, among other things, explains the interrelationship of the issues

in this adversary proceeding, the Roberts Motion, and the CNA Action. The plaintiffs have

conferred with counsel to MCC and counsel to the plaintiffs in the CNA Action, reaching

agreement on procedural next steps that are reflected in the proposed form of order that CNA

will attach to its status report of even date herewith in the CNA Action.

                                    Respectfully submitted,
                                    ROSE ROBERTS (AND OTHER RESPONDENTS)
                                    By their attorneys,

                                    /s/ Michael Busenkell
                                    Michael Busenkell, Esq. (DE 3933)
                                    GELLERT SCALI BUSENKELL & BROWN LLC
                                    1201 N. Orange Street, Suite 300
                                    Wilmington, Delaware 19801
                                    Telephone:    (302) 425-5800

                                    Daniel C. Cohn, Esq.
                                    Taruna Garg, Esq.
                                    MURTHA CULLINA LLP
                                    99 High Street
                                    Boston, MA 02110
                                    Telephone:     (617) 457-4000

                                    Roger Sullivan, Esq.
                                    Allan M. McGarvey, Esq.
                                    John F. Lacey, Esq.
                                    MCGARVEY, HEBERLING, SULLIVAN & LACEY, P.C.
                                    345 First Avenue East
                                    Kalispell, MT 59901
                                    Telephone:    (406) 752-5566
Dated: October 11, 2018




                                               2
